Case 2:21-cv-01635-JAK-MAA Document 37 Filed 08/02/21 Page 1 of 14 Page ID #:281



   1    Lauren A. Deeb (SBN 234143)
          lauren.deeb@nelsonmullins.com
   2    NELSON MULLINS RILEY &
        SCARBOROUGH LLP
   3    19191 South Vermont Avenue, Suite 900
        Torrance, CA 90502
   4    Telephone: (424) 221-7400
        Fax: (424) 221-7499
   5
        Grant D. Fairbairn
   6      gfairbairn@fredlaw.com
        Laura L. Myers
   7      lmyers@fredlaw.com                          Aryeh Kaufman
   8    N. Chethana Perera                              aryeh@akaufmanlegal.com
          cperera@fredlaw.com                         LAW OFFICE OF ARYEH
   9    FREDRIKSON & BYRON, P.A.                      KAUFMAN
        200 South Sixth Street, Suite 4000            5482 Wilshire Boulevard, #1907
  10    Minneapolis, MN 55402                         Los Angeles, CA 90036
        Telephone: (612) 492-7000                     Telephone: (323) 943-2566
  11    Fax: (612) 492-7077                           Fax: (213) 402-8598

  12    Attorneys for Plaintiff                       Attorney for Defendants
        Core Distribution, Inc.                       OxGord Incorporated, and
  13                                                  Day to Day Imports, Inc.

  14                        UNITED STATES DISTRICT COURT
  15                      CENTRAL DISTRICT OF CALIFORNIA
  16
  17    CORE DISTRIBUTION, INC, a                Case No. 2:21-cv-01635-JAK (MAAx)
        Minnesota corporation,
  18                                             STIPULATED PROTECTIVE
                           Plaintiff,            ORDER
  19
              vs.
  20
        OXGORD INCORPORATED, a
  21    California corporation and DAY TO
        DAY IMPORTS, INC., a California
  22    corporation,
  23                       Defendants.
  24
  25   1.    PURPOSE AND LIMITS OF THIS ORDER

  26         Discovery in this action is likely to involve confidential, proprietary or private

  27   information requiring special protection from public disclosure and from use for any

  28   purpose other than this litigation. Thus, the Court enters this Protective Order. This

                                  STIPULATED PROTECTIVE ORDER
Case 2:21-cv-01635-JAK-MAA Document 37 Filed 08/02/21 Page 2 of 14 Page ID #:282



   1   Order does not confer blanket protections on all disclosures or responses to
   2   discovery, and the protection it gives from public disclosure and use extends only to
   3   the specific material entitled to confidential treatment under the applicable legal
   4   principles. This Order does not automatically authorize the filing under seal of
   5   material designated under this Order. Instead, the parties must comply with Local
   6   Rule 79-5.1 and this Order if they seek to file anything under seal. This Order does
   7   not govern the use at trial of material designated under this Order.
   8   2.    DESIGNATING PROTECTED MATERIAL
   9         2.1    Over-Designation Prohibited. Any party or non-party who designates
  10   information or items for protection under this Order as “CONFIDENTIAL,”
  11   “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,” or “HIGHLY
  12   CONFIDENTIAL – SOURCE CODE” (a “designator”) must only designate specific
  13   material that qualifies under the appropriate standards. To the extent practicable,
  14   only those parts of documents, items or oral or written communications that require
  15   protection shall be designated. Designations with a higher confidentiality level when
  16   a lower level would suffice are prohibited. Mass, indiscriminate, or routinized
  17   designations are prohibited.     Unjustified designations expose the designator to
  18   sanctions, including the Court’s striking all confidentiality designations made by that
  19   designator. Designation under this Order is allowed only if the designation is
  20   necessary to protect material that, if disclosed to persons not authorized to view it,
  21   would cause competitive or other recognized harm. Material may not be designated
  22   if it has been made public, or if designation is otherwise unnecessary to protect a
  23   secrecy interest. If a designator learns that information or items that it designated for
  24   protection do not qualify for protection at all or do not qualify for the level of
  25   protection initially asserted, that designator must promptly notify all parties that it is
  26   withdrawing the mistaken designation.
  27         2.2    Manner and Timing of Designations. Designation under this Order
  28   requires the designator to affix the applicable legend (“CONFIDENTIAL,”
                                                   2
                                    STIPULATED PROTECTIVE ORDER
Case 2:21-cv-01635-JAK-MAA Document 37 Filed 08/02/21 Page 3 of 14 Page ID #:283



   1   “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,” or “HIGHLY
   2   CONFIDENTIAL – SOURCE CODE”) to each page that contains protected
   3   material. For testimony given in deposition or other proceeding, the designator shall
   4   specify all protected testimony and the level of protection being asserted. It may
   5   make that designation during the deposition or proceeding, or may invoke, on the
   6   record or by written notice to all parties on or before the next business day, a right to
   7   have up to 21 days from the deposition or proceeding to make its designation.
   8         2.2.1 A party or non-party that makes original documents or materials
   9   available for inspection need not designate them for protection until after the
  10   inspecting party has identified which material it would like copied and produced.
  11   During the inspection and before the designation, all material shall be treated as
  12   HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY. After the inspecting
  13   party has identified the documents it wants copied and produced, the producing party
  14   must designate the documents, or portions thereof, that qualify for protection under
  15   this Order.
  16         2.2.2 Parties shall give advance notice if they expect a deposition or other
  17   proceeding to include designated material so that the other parties can ensure that
  18   only authorized individuals are present at those proceedings when such material is
  19   disclosed or used. The use of a document as an exhibit at a deposition shall not in
  20   any way affect its designation. Transcripts containing designated material shall have
  21   a legend on the title page noting the presence of designated material, and the title
  22   page shall be followed by a list of all pages (including line numbers as appropriate)
  23   that have been designated, and the level of protection being asserted. The designator
  24   shall inform the court reporter of these requirements. Any transcript that is prepared
  25   before the expiration of the 21-day period for designation shall be treated during that
  26   period as if it had been designated HIGHLY CONFIDENTIAL – ATTORNEY
  27   EYES ONLY unless otherwise agreed. After the expiration of the 21-day period, the
  28   transcript shall be treated only as actually designated.
                                                  3
                                    STIPULATED PROTECTIVE ORDER
Case 2:21-cv-01635-JAK-MAA Document 37 Filed 08/02/21 Page 4 of 14 Page ID #:284



   1         2.3    Inadvertent Failures to Designate. An inadvertent failure to designate
   2   does not, standing alone, waive protection under this Order. Upon timely assertion
   3   or correction of a designation, all recipients must make reasonable efforts to ensure
   4   that the material is treated according to this Order.
   5   3.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   6         All challenges to confidentiality designations shall proceed under Local Rule
   7   37-1 through Local Rule 37-4.
   8   4.    ACCESS TO DESIGNATED MATERIAL
   9         4.1    Basic Principles. A receiving party may use designated material only
  10   for this litigation. Designated material may be disclosed only to the categories of
  11   persons and under the conditions described in this Order.
  12         4.2    Disclosure of CONFIDENTIAL Material Without Further
  13   Approval. Unless otherwise ordered by the Court or permitted in writing by the
  14   designator, a receiving party may disclose any material designated CONFIDENTIAL
  15   only to:
  16         4.2.1 The receiving party’s outside counsel of record in this action and
  17   employees of outside counsel of record to whom disclosure is reasonably necessary;
  18         4.2.2 The officers, directors, and employees of the receiving party to whom
  19   disclosure is reasonably necessary, and who have signed the Agreement to Be Bound
  20   (Exhibit E-1);
  21         4.2.3 Experts retained by the receiving party’s outside counsel of record to
  22   whom disclosure is reasonably necessary, and who have signed the Agreement to Be
  23   Bound (Exhibit E-1);
  24         4.2.4 The Court and its personnel;
  25         4.2.5 Outside court reporters and their staff, professional jury or trial
  26   consultants, and professional vendors to whom disclosure is reasonably necessary,
  27   and who have signed the Agreement to Be Bound (Exhibit E-1);
  28         4.2.6 During their depositions, witnesses in the action to whom disclosure is
                                                  4
                                    STIPULATED PROTECTIVE ORDER
Case 2:21-cv-01635-JAK-MAA Document 37 Filed 08/02/21 Page 5 of 14 Page ID #:285



   1   reasonably necessary and who have signed the Agreement to Be Bound (Exhibit E-1);
   2   and
   3         4.2.7 The author or recipient of a document containing the material, or a
   4   custodian or other person who otherwise possessed or knew the information.
   5         4.3    Disclosure of HIGHLY CONFIDENTIAL – ATTORNEY EYES
   6   ONLY and HIGHLY CONFIDENTIAL – SOURCE CODE Material Without
   7   Further Approval. Unless permitted in writing by the designator, a receiving party
   8   may disclose material designated HIGHLY CONFIDENTIAL – ATTORNEY EYES
   9   ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE without further approval
  10   only to:
  11         4.3.1 The receiving party’s outside counsel of record in this action and
  12   employees of outside counsel of record to whom it is reasonably necessary to disclose
  13   the information;
  14         4.3.2 The Court and its personnel;
  15         4.3.3 Outside court reporters and their staff, professional jury or trial
  16   consultants, and professional vendors to whom disclosure is reasonably necessary,
  17   and who have signed the Agreement to Be Bound (Exhibit E-1); and
  18         4.3.4 The author or recipient of a document containing the material, or a
  19   custodian or other person who otherwise possessed or knew the information.
  20         4.4    Procedures for Approving or Objecting to Disclosure of HIGHLY
  21   CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL
  22   – SOURCE CODE Material to In-House Counsel or Experts. Unless agreed to
  23   in writing by the designator:
  24         4.4.1 A party seeking to disclose to in-house counsel any material designated
  25   HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY must first make a written
  26   request to the designator providing the full name of the in-house counsel, the city and
  27   state of such counsel’s residence, and such counsel’s current and reasonably
  28   foreseeable future primary job duties and responsibilities in sufficient detail to
                                                  5
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-01635-JAK-MAA Document 37 Filed 08/02/21 Page 6 of 14 Page ID #:286



   1   determine present or potential involvement in any competitive decision-making. In-
   2   house counsel are not authorized to receive material designated HIGHLY
   3   CONFIDENTIAL – SOURCE CODE.
   4         4.4.2 A party seeking to disclose to an expert retained by outside counsel of
   5   record any information or item that has been designated HIGHLY CONFIDENTIAL
   6   – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE
   7   must first make a written request to the designator that (1) identifies the general
   8   categories of HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
   9   CONFIDENTIAL – SOURCE CODE information that the receiving party seeks
  10   permission to disclose to the expert, (2) sets forth the full name of the expert and the
  11   city and state of his or her primary residence, (3) attaches a copy of the expert’s
  12   current resume, (4) identifies the expert’s current employer(s), (5) identifies each
  13   person or entity from whom the expert has received compensation or funding for
  14   work in his or her areas of expertise (including in connection with litigation) in the
  15   past five years, and (6) identifies (by name and number of the case, filing date, and
  16   location of court) any litigation where the expert has offered expert testimony,
  17   including by declaration, report or testimony at deposition or trial, in the past five
  18   years. If the expert believes any of this information at (4) - (6) is subject to a
  19   confidentiality obligation to a third party, then the expert should provide whatever
  20   information the expert believes can be disclosed without violating any confidentiality
  21   agreements, and the party seeking to disclose the information to the expert shall be
  22   available to meet and confer with the designator regarding any such confidentiality
  23   obligations.
  24         4.4.3 A party that makes a request and provides the information specified in
  25   paragraphs 4.4.1 or 4.4.2 may disclose the designated material to the identified in-
  26   house counsel or expert unless, within seven days of delivering the request, the party
  27   receives a written objection from the designator providing detailed grounds for the
  28   objection.
                                                  6
                                    STIPULATED PROTECTIVE ORDER
Case 2:21-cv-01635-JAK-MAA Document 37 Filed 08/02/21 Page 7 of 14 Page ID #:287



   1         4.4.4 All challenges to objections from the designator shall proceed under
   2   Local Rule 37-1 through Local Rule 37-4.
   3   5.    SOURCE CODE
   4         5.1    Designation of Source Code. If production of source code is necessary,
   5   a party may designate it as HIGHLY CONFIDENTIAL – SOURCE CODE if it is,
   6   or includes, confidential, proprietary, or trade secret source code.
   7         5.2    Location    and    Supervision     of   Inspection.       Any   HIGHLY
   8   CONFIDENTIAL – SOURCE CODE produced in discovery shall be made available
   9   for inspection, in a format allowing it to be reasonably reviewed and searched, during
  10   normal business hours or at other mutually agreeable times, at an office of the
  11   designating party’s counsel or another mutually agreeable location. The source code
  12   shall be made available for inspection on a secured computer in a secured room, and
  13   the inspecting party shall not copy, remove or otherwise transfer any portion of the
  14   source code onto any recordable media or recordable device. The designator may
  15   visually monitor the activities of the inspecting party’s representatives during any
  16   source code review, but only to ensure that there is no unauthorized recording,
  17   copying or transmission of the source code.
  18         5.3    Paper Copies of Source Code Excerpts. The inspecting party may
  19   request paper copies of limited portions of source code that are reasonably necessary
  20   for the preparation of court filings, pleadings, expert reports, other papers or for
  21   deposition or trial. The designator shall provide all such source code in paper form,
  22   including Bates numbers and the label “HIGHLY CONFIDENTIAL – SOURCE
  23   CODE.”
  24         5.4    Access Record. The inspecting party shall maintain a record of any
  25   individual who has inspected any portion of the source code in electronic or paper
  26   form, and shall maintain all paper copies of any printed portions of the source code
  27   in a secured, locked area.     The inspecting party shall not convert any of the
  28   information contained in the paper copies into any electronic format other than for
                                                  7
                                    STIPULATED PROTECTIVE ORDER
Case 2:21-cv-01635-JAK-MAA Document 37 Filed 08/02/21 Page 8 of 14 Page ID #:288



   1   the preparation of a pleading, exhibit, expert report, discovery document, deposition
   2   transcript, or other Court document. Any paper copies used during a deposition shall
   3   be retrieved at the end of each day and must not be left with a court reporter or any
   4   other unauthorized individual.
   5   6.    PROTECTED            MATERIAL             SUBPOENAED           OR      ORDERED
   6         PRODUCED IN OTHER LITIGATION
   7         6.1.   Subpoenas and Court Orders. This Order in no way excuses non-
   8   compliance with a lawful subpoena or court order. The purpose of the duties
   9   described in this section is to alert the interested parties to the existence of this Order
  10   and to give the designator an opportunity to protect its confidentiality interests in the
  11   court where the subpoena or order issued.
  12         6.2.   Notification Requirement. If a party is served with a subpoena or a
  13   court order issued in other litigation that compels disclosure of any information or
  14   items received by that party in this action and designated in this action as
  15   CONFIDENTIAL, HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY, or
  16   HIGHLY CONFIDENTIAL – SOURCE CODE, that party must do the following.
  17         6.2.1 Promptly notify the designator in writing. Such notification shall
  18   include a copy of the subpoena or court order.
  19         6.2.2 Promptly notify in writing the party who caused the subpoena or order
  20   to issue in the other litigation that some or all of the material covered by the subpoena
  21   or order is subject to this Order. Such notification shall include a copy of this Order.
  22         6.2.3 Cooperate with all reasonable procedures sought by the designator
  23   whose material may be affected.
  24         6.3.   Wait For Resolution of Protective Order. If the designator promptly
  25   seeks a protective order, the party served with the subpoena or court order shall not
  26   produce any information designated in this action as CONFIDENTIAL, HIGHLY
  27   CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL –
  28   SOURCE CODE before a determination by the court where the subpoena or order
                                                   8
                                     STIPULATED PROTECTIVE ORDER
Case 2:21-cv-01635-JAK-MAA Document 37 Filed 08/02/21 Page 9 of 14 Page ID #:289



   1   issued, unless the party has obtained the designator’s permission. The designator
   2   shall bear the burden and expense of seeking protection of its confidential material
   3   in that court.
   4   7.     UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
   5          If a receiving party learns that, by inadvertence or otherwise, it has disclosed
   6   designated material to any person or in any circumstance not authorized under this
   7   Order, it must immediately (1) notify in writing the designator of the unauthorized
   8   disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
   9   designated material, (3) inform the person or persons to whom unauthorized
  10   disclosures were made of all the terms of this Order, and (4) use reasonable efforts to
  11   have such person or persons execute the Agreement to Be Bound (Exhibit E-1).
  12   8.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  13          PROTECTED MATERIAL
  14          When a producing party gives notice that certain inadvertently produced
  15   material is subject to a claim of privilege or other protection, the obligations of the
  16   receiving parties are those set forth in Fed. R. Civ. P. 26(b)(5)(B). This provision is
  17   not intended to modify whatever procedure may be established in an e-discovery
  18   order that provides for production without prior privilege review pursuant to Fed. R.
  19   Evid. 502(d) and (e).
  20   9.     FILING UNDER SEAL
  21          Without written permission from the designator or a Court order, a party may
  22   not file in the public record in this action any designated material. A party seeking
  23   to file under seal any designated material must comply with Local Rule 79-5. Filings
  24   may be made under seal only pursuant to a court order authorizing the sealing of the
  25   specific material at issue. The fact that a document has been designated under this
  26   Order is insufficient to justify filing under seal. Instead, parties must explain the
  27   basis for confidentiality of each document sought to be filed under seal. Because a
  28   party other than the designator will often be seeking to file designated material,
                                                  9
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-01635-JAK-MAA Document 37 Filed 08/02/21 Page 10 of 14 Page ID #:290



    1   cooperation between the parties in preparing, and in reducing the number and extent
    2   of, requests for under seal filing is essential. Accordingly, counsel are ordered to
    3   meet and confer in person or by telephone at least seven (7) calendar days prior to
    4   the filing of an application wherein the basis for the sealing is that it has been deemed
    5   confidential by the other party. Not later than two (2) calendar days after the meet
    6   and confer process, the opposing party shall confirm whether such information shall
    7   be designated as confidential or whether it can be made available to the public. Such
    8   an application shall contain the dates and method by which the parties met and
    9   conferred otherwise it will be denied without prejudice to an amended application
   10   being filed after counsel have completed this process. If a receiving party’s request
   11   to file designated material under seal pursuant to Local Rule 79-5.1 is denied by the
   12   Court, then the receiving party may file the material in the public record unless (1) the
   13   designator seeks reconsideration within four (4) days of the denial, or (2) as otherwise
   14   instructed by the Court. See supra 11., p. 18.
   15   10.   FINAL DISPOSITION
   16         Within 60 days after the final disposition of this action, each party shall return
   17   all designated material to the designator or destroy such material, including all copies,
   18   abstracts, compilations, summaries and any other format reproducing or capturing
   19   any designated material. The receiving party must submit a written certification to
   20   the designator by the 60-day deadline that (1) identifies (by category, where
   21   appropriate) all the designated material that was returned or destroyed, and
   22   (2) affirms that the receiving party has not retained any copies, abstracts,
   23   compilations, summaries or any other format reproducing or capturing any of the
   24   designated material. This provision shall not prevent counsel from retaining an
   25   archival copy of all pleadings, motion papers, trial, deposition and hearing
   26   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   27   reports, attorney work product, and consultant and expert work product, even if such
   28   materials contain designated material. Any such archival copies remain subject to
                                                   10
                                     STIPULATED PROTECTIVE ORDER
Case 2:21-cv-01635-JAK-MAA Document 37 Filed 08/02/21 Page 11 of 14 Page ID #:291



    1   this Order.
    2
    3   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

    4
    5   DATED: July 30, 2021               FREDRIKSON & BYRON, P.A.
    6                                      By: /s/ Grant D. Fairbairn
                                                  Grant D. Fairbairn
    7                                             Laura L. Myers
                                                  N. Chethana Perera
    8
    9                                      NELSON MULLINS RILEY &
                                           SCARBOROUGH LLP
   10                                           Lauren A. Deeb
   11                                      Attorneys for Plaintiff
                                           Core Distribution, Inc.
   12
   13
   14   DATED: July 30, 2021               LAW OFFICE OF ARYEH KAUFMAN
                                           By: /s/ Aryeh Kaufman
   15
                                                Aryeh Kaufman
   16
                                           Attorneys for Defendants
   17                                      OxGord Incorporated, and Day to Day
                                           Imports, Inc.
   18
   19
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   20
   21
        Dated: August 2, 2021                     /s/ Maria A. Audero
   22                                             Honorable Maria A. Audero
                                                  United States Magistrate Judge
   23
   24
   25
   26
   27
   28
                                             11
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-01635-JAK-MAA Document 37 Filed 08/02/21 Page 12 of 14 Page ID #:292



    1                                      EXHIBIT E-1
    2                            AGREEMENT TO BE BOUND
    3         I, _____________________________ [print or type full name], of
    4   _________________ [print or type full address], declare under penalty of perjury
    5   that I have read in its entirety and understand the Protective Order that was issued by
    6   the United States District Court for the Central District of California on _______
    7   [date] in the case of Core Distribution, Inc. v. OxGord Incorporated et al., Case No.
    8   2:21-cv-01635-JAK (MAA). I agree to comply with and to be bound by all the terms
    9   of this Protective Order, and I understand and acknowledge that failure to so comply
   10   could expose me to sanctions and punishment for contempt. I solemnly promise that
   11   I will not disclose in any manner any information or item that is subject to this
   12   Protective Order to any person or entity except in strict compliance with this Order.
   13         I further agree to submit to the jurisdiction of the United States District Court
   14   for the Central District of California for the purpose of enforcing this Order, even if
   15   such enforcement proceedings occur after termination of this action.
   16         I hereby appoint __________________________ [print or type full name] of
   17   _______________________________________ [print or type full address and
   18   telephone number] as my California agent for service of process in connection with
   19   this action or any proceedings related to enforcement of this Order.
   20         Date: ___________________________
   21         City and State where sworn and signed: _____________________________
   22
   23         Printed name: ____________________
   24         [printed name]
   25
   26         Signature: _______________________
   27         [signature]
   28
                                                  12
                                    STIPULATED PROTECTIVE ORDER
Case 2:21-cv-01635-JAK-MAA Document 37 Filed 08/02/21 Page 13 of 14 Page ID #:293



    1                               FILER’S ATTESTATION
    2         The undersigned filer attests that, pursuant to Civil L.R. 5-1(i)(3), concurrence
    3   in the filing of the document has been obtained from the other signatory to this
    4   document.
    5
    6                                      By:    /s/ Lauren A. Deeb
                                                  Lauren A. Deeb
    7
                                                  Attorneys for Plaintiff
    8
                                                  Core Distribution, Inc.
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 13
                                    STIPULATED PROTECTIVE ORDER
Case 2:21-cv-01635-JAK-MAA Document 37 Filed 08/02/21 Page 14 of 14 Page ID #:294



    1                             CERTIFICATE OF SERVICE
    2         I hereby certify that on July 30, 2021, I electronically filed the foregoing with
    3   the Clerk of Court using the CM/ECF system and I served a copy of the foregoing
    4   pleading on all counsel for all parties, via the CM/ECF system and/or mailing same
    5   by United States Mail, properly addressed, and first class postage prepaid, to all
    6   counsel of record in this matter.
    7
    8                                       By:   /s/ Lauren A. Deeb
                                                  Lauren A. Deeb
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  14
                                    STIPULATED PROTECTIVE ORDER
